



ASSET PURCHASE AGREEMENT










THIS AGREEMENT dated for reference the 15th day of April, 2003




BETWEEN:




TELUS Corporation, a corporation incorporated pursuant to the laws of British
Columbia (the "Vendor")




AND:




Viscount Communication and Control Systems Inc., a corporation incorporated
pursuant to the laws of British Columbia  (the "Purchaser")







WHEREAS:




A.

The Vendor carries on the business of providing enterphone maintenance services
to certain customers of the Vendor in British Columbia (the "Business"); and




B.

The Vendor has agreed to sell and the Purchaser has agreed to purchase certain
property and assets relating to the Business as described in this Agreement on
the terms and conditions herein provided.




NOW THEREFORE in consideration of the premises and the mutual covenants and
agreements herein contained the parties hereto covenant and agree as follows:




1.0

PURCHASE AND SALE




1.1

Subject to the terms and conditions of this Agreement, at the Closing
(hereinafter defined) the Vendor will sell, transfer, and assign to the
Purchaser, free and clear of all liens, charges, and encumbrances except as may
be otherwise specifically provided for herein, and the Purchaser will purchase
from the Vendor, the property and assets of the Business described in this
Section 1.1 wherever situate (collectively, the "Purchased Assets"):




(a)

such chattels, equipment, machinery and supplies substantially as described in
Schedule "1.1(a)" hereto, subject to any changes to reflect consumption of
inventory items from March 31, 2003 to the Closing Date (the "Equipment");




(b)

all right, title, benefit, and interest of the Vendor and TELUS Communications
Inc. (“TCI”) under those customer contracts for which the customer has consented
in writing to the assignment of such contract from TCI to the Purchaser (the
"Assigned Contracts");

 

--------------------------------------------------------------------------------




(c)

originals of the Assigned Contracts, customer lists, price lists, service
records, accounting and other books and records (other than those pertaining to
taxes), and all other information, correspondence, documents, and material
relating to the Business (subject to the Vendor, in its sole discretion,
remaining in compliance with provisions of the Personal Information Protection
and Electronic Documents Act of Canada and any applicable provincial
legislation); and




(d)

the goodwill of the Business (the "Goodwill").




1.2

The following property and assets are specifically excluded from the within
purchase and sale:




(a)

cash on hand or on deposit at the commencement of business on the Closing Date;




(b)

all accounts and notes receivable at the commencement of business on the Closing
Date which relate to the period up to and including the Closing Date and any
security held by the Vendor in connection therewith; and




(c)

such test equipment described in Schedule “1.2(c)” hereto.







2.0

PURCHASE PRICE




2.1

The purchase price payable by the Purchaser to the Vendor for the Purchased
Assets (the "Purchase Price") will be the sum of the initial payment calculated
in accordance with Section 2.2 (the “Initial Payment”) and the post-Closing
contingent payment calculated in accordance with Section 2.3 (the “Post-Closing
Contingent Payment”).




2.2

At the Closing, the Purchaser will pay to the Vendor the Initial Payment equal
to: (i) the sum of $300,000; plus, (ii) Sales Taxes (as defined in Section 16.1)
payable by the Vendor in respect of the Initial Payment.




2.3

Ninety (90) days after the Closing Date (the “Contingent Payment Date”), the
Purchaser will pay to the Vendor the Post-Closing Contingent Payment equal to:
(i) the number of Assigned Contracts as at the Contingent Payment Date, minus
1500, multiplied by $160; plus, (ii) Sales Taxes (as defined in Section 16.1)
payable by the Vendor in respect of the Post-Closing Contingent Payment; plus or
minus, (iii) the net amount of any adjustments calculated in accordance with
Section 5.1; minus (iv) the amount drawn down by the Vendor, if any, under the
standby letter of credit to be provided by the Purchaser to the Vendor at
Closing pursuant to Section 2.4.




2.4

As partial security for the payment of the Post-Closing Contingent Payment, the
Purchaser will furnish to the Vendor at Closing, a standby letter of credit in
the amount of $75,000, in a form satisfactory to the Vendor in its sole
discretion.  As further security for payment of the Post-Closing Contingent
Payment, the Purchaser will deliver at Closing a guarantee from Viscount Systems
Inc. guaranteeing the payment of any unpaid portion of the Post-Closing
Contingent Payment in a form acceptable to the Vendor.

 

--------------------------------------------------------------------------------

 




3.0

ALLOCATION OF THE PURCHASE PRICE




3.1

The Initial Payment will be allocated among the various items comprising the
Purchased Assets as follows:




(a)

to the Equipment, the sum of $ 100,000;




(b)

to the Goodwill, the sum of $ 199,000; and




(c)

to the remaining Purchased Assets, the sum of $ 1.00.




3.2

The Post-Closing Contingent Payment will be allocated to the Equipment, Goodwill
and remaining Purchased Assets in the same proportion as the Initial Payment was
allocated pursuant to Section 3.1.




4.0

CLOSING, POSSESSION, AND ADJUSTMENTS




4.1

The completion of the transactions contemplated hereby (the "Closing") will take
place at 10:00 a.m. local time, on the 30th day of April, 2003 (the "Closing
Date") at the offices of the Vendor located at 3777 Kingsway, Burnaby, British
Columbia, or at such other place, date, and time as may be mutually agreed upon
by the parties hereto.




4.2

The Vendor will deliver possession of the Purchased Assets, free of any other
claim to possession, (but subject to any liens, charges or encumbrances to be
assumed by the Purchaser) to the Purchaser on the Closing Date.




5.0

ADJUSTMENTS




5.1

All revenues and expenses, including prepaid expenses, in respect of the
Assigned Contracts will be adjusted (the "Adjustments") between the Vendor and
the Purchaser as at the commencement of business on the Closing Date to the
effect that in respect of any period before that time, the Vendor will bear all
expenses and receive all revenues relating to the Assigned Contracts and that
from and after said time, the Purchaser will bear all expenses and receive all
revenues relating to the Assigned Contracts. The net amount of the Adjustments
will be applied against the Post-Closing Contingent Payment as contemplated in
Section 2.3.







6.0

ASSUMPTION OF LIABILITY




6.1

The Vendor will cause TCI to assign the assigned contracts to the Purchaser at
Closing.  It is understood and agreed that from and after the Closing the
Purchaser will assume, perform, and discharge the TCI's obligations and
liabilities in respect of the Assigned Contracts and the Purchaser covenants to
assume perform, and discharge said obligations and liabilities and to indemnify
and save harmless the Vendor and TCI in respect thereof.




--------------------------------------------------------------------------------

6.2

Both before and after the Closing, the Vendor and the Purchaser will make
reasonable commercial efforts to obtain customer consent to the assignment of
the Customer Contracts and without limiting the generality of Section 20.1 the
Vendor and the Purchaser will execute and deliver and the Vendor will cause TCI
to execute and deliver such documents and instruments and do such acts and
things as may be required for said purposes.




7.0

REPRESENTATIONS OF THE VENDORS




7.1

The Vendor represents and warrants to the Purchaser, with the intent that the
Purchaser will rely thereon in entering into this Agreement and in concluding
the transactions contemplated hereby, that:




(a)

the Vendor is a corporation duly incorporated, validly existing, and in good
standing under the laws of Canada and British Columbia, and has the power,
authority, and capacity to carry on the Business as presently conducted and to
enter into this Agreement and carry out its terms;




(b)

the execution and delivery of this Agreement and the completion of the
transaction contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Vendor, and this Agreement
constitutes a valid and binding obligation of the Vendor enforceable against the
Vendor in accordance with its terms;




(c)

neither the execution and delivery of this Agreement nor the performance of the
Vendor's obligations hereunder will:




(i)

violate or constitute default under the constating documents, by-laws, or
articles of the Vendor;  and




(ii)

result in any fees, duties, taxes, assessments, penalties or other amounts
becoming due or payable, other than such as may become payable under the Social
Services Tax Act of British Columbia, the Income Tax Act of Canada, the Excise
Tax Act of Canada (“GST”) and provincial sales taxes;




(a)

the Vendor owns and possesses and has good and marketable title to the Purchased
Assets, free and clear of all liens, charges, and encumbrances of every kind and
nature whatsoever;




(b)

the Vendor is not a non-resident of Canada within the meaning of the Income Tax
Act of Canada; and




(c)

the Vendor is a registrant for purposes of GST, whose registration number is 100
652 692.







7.2

The Purchaser acknowledges that except as expressly provided for herein the
Vendor makes no representation or warranty as to the state of repair, condition,
fitness for purpose, or quality of the Purchased Assets, and any such
representation or warranty implied at law or by statute is hereby expressly
waived by the Purchaser. It is understood that the Purchaser is purchasing the
Purchased Assets on an "as is, where is" basis as at the Closing Date.




--------------------------------------------------------------------------------




8.0

REPRESENTATIONS OF THE PURCHASER




8.1

The Purchaser represents and warrants to the Vendor as follows, with the intent
that the Vendor will rely thereon in entering into this Agreement and in
concluding the purchase and sale contemplated hereby, that:




(a)

the Purchaser is a corporation duly incorporated, validly existing, and in good
standing under the laws of British Columbia and has the power, authority, and
capacity to enter into this Agreement and to carry out its terms;




(b)

the execution and delivery of this Agreement and the completion of the
transactions contemplated hereby has been duly and validly authorized by all
necessary corporate action on the part of the Purchaser, and this Agreement
constitutes a valid and binding obligation of the Purchaser in accordance with
its terms;




(c)

the Purchaser is a registrant for purposes of GST, whose registration number is
886319888RT001;




(d)

the Purchase has no knowledge that any of the representation or warranty made by
the Vendor in this Agreement is false or inaccurate in any material respect; and




(e)

the Purchaser is not a non-resident of Canada within the meaning of the Income
Tax Act of Canada.







9.0

COVENANTS OF THE VENDOR




9.1

Between the date of this Agreement and the Closing, the Vendor:




(a)

will not sell or dispose of any of the Purchased Assets, except only the sale of
inventory in the ordinary course of business;







(b)

will conduct the Business only in the ordinary course;




(c)

will maintain insurance coverage of the scope and in the amounts presently held;
and




(d)

will make reasonable commercial efforts to obtain and procure in cooperation
with the Purchaser all consents, approvals, releases, and discharges required to
effect the transactions contemplated hereby.




--------------------------------------------------------------------------------




9.2

No later than five (5) working days after the date of this Agreement, the Vendor
will send a letter to each of the customers of the Business, in the form
attached hereto as Schedule “9.2”, (i) advising such customers that the Vendor
will be terminating such customer’s service agreement at the end of the current
service term or renewal thereof, and, (ii) requesting that that such customers
provide written consent to the assignment of the customer’s service agreement
from the Vendor to the Purchase, such assignment to be conditional upon the
closing of the transaction contemplated by this Agreement.




9.3

Within two (2) weeks after the date of this Agreement, the Vendor will arrange a
meeting between members of the Purchaser’s staff to be designated by the
Purchaser and one or more management representatives of the Vendor to describe
the Vendor’s operational framework in support of the Business.




9.4

For period of three (3) years after the Closing Date, the Vendor shall provide
to the Purchaser those transitional services described in Schedule 9.4.




9.5

The Vendor covenants and agrees to indemnify and hold harmless the Purchaser
from and against:




(a)

except as to those which by the terms hereof are to be assumed or paid by the
Purchaser including, without limitation those obligations to be assumed by the
Purchaser pursuant to Sections 6.1 and 10.3 hereof, any and all debts,
obligations, and liabilities, whether accrued, absolute, contingent, or
otherwise, existing at the time of Closing, respecting the Business or the
Purchased Assets; and the Purchaser may, but will not be bound to, pay or
perform same and all moneys so paid by the Purchaser in doing so will constitute
indebtedness of the Vendor to the Purchaser hereunder;




(b)

any and all damage or deficiency resulting from any misrepresentation,
misstatement, breach of warranty, or the non-fulfillment of any covenant on the
part of the Vendor under this Agreement or under any document or instrument
delivered pursuant hereto; and




(c)

any and all claims, actions, suits, proceedings, demands, assessments,
judgments, charges, penalties, costs, and expenses (including the full amount of
any legal expenses invoiced to the Purchaser) which arises or are made or
claimed against or are suffered or incurred by the Purchaser in respect of any
of the foregoing.




9.6

The Vendor will, forthwith after receipt, pay over to the Purchaser all accounts
receivable existing at the commencement of business on the Closing Date and
received by the Vendor after the Closing in respect of any of the Assigned
Contracts which relate to the period after the Closing Date.  Provided, however,
that the Vendor will not be under any obligation to collect such accounts
receivable.




9.7

The Vendor shall, for a period of ninety (90) days following the Closing Date,
collect any additional chattels, equipment, machinery and supplies that the
Vendor, in its sole discretion, deems to be associated with the Business (the
“Additional Equipment”).  Subject to payment in full by the Purchaser of the
Contingent Payment, the Vendor shall deliver the Additional Equipment “Ex Works”
at loading facility located at 7000 Lougheed Highway, Burnaby, British Columbia.
 The Purchaser shall bear the cost of and arrange for collection and shipment of
the Additional Equipment.




--------------------------------------------------------------------------------

10.0

COVENANTS OF THE PURCHASER




10.1

Between the date of this Agreement and the Closing, the Purchaser will make
reasonable commercial efforts to obtain and procure in cooperation with the
Vendor all consents, approvals, releases, and discharges required to effect the
transactions contemplated hereby.




10.2

The Purchaser will, forthwith after receipt, pay over to the Vendor all accounts
receivable existing at the commencement of business on the Closing Date and
received by the Purchaser after the Closing which relate to the period up to and
including the Closing Date.  Provided, however, that the Purchaser will not be
under any obligation to collect such accounts receivable.




10.3

Without limiting the provisions of Section 6.1 hereof, the Purchaser will, from
and after the Closing, pay as and when same become due and payable all debts and
liabilities in respect of the Assumed Contracts which relate to any period after
the Closing Date and punctually observe and perform all obligations to be
performed in respect of the Business which relate to any period after the said
date.




10.4

The Purchaser covenants and agrees to indemnify and hold harmless the Vendor
from and against:




(a)

any and all debts, obligations, and liabilities, whether accrued, absolute,
contingent, or otherwise which by the terms hereof are to be paid by the
Purchaser and any and all debts, obligations, and liabilities, whether accrued,
absolute, contingent, or otherwise, from and after Closing, respecting the
Business or the Purchased Assets; and the Vendor may, but will not be bound to,
pay or perform same and all moneys so paid by the Vendor in doing so will
constitute indebtedness of the Purchaser to the Vendor hereunder;




(b)

any and all damage or deficiency resulting from any misrepresentation,
misstatement, breach of warranty, or the non-fulfillment of any covenant on the
part of the Purchaser under this Agreement or under any document or instrument
delivered pursuant hereto; and




(c)

any and all claims, actions, suits, proceedings, demands, assessments,
judgments, charges, penalties, costs, and expenses (including the full amount of
any legal expenses invoiced to the Vendor) which arises or are made or claimed
against or are suffered or incurred by the Vendor in respect of any of the
foregoing.







11.0

NON-MERGER AND LIMITATION ON LIABILITY




11.1

All representations, warranties, covenants and agreements contained in this
Agreement on the part of each of the parties shall survive the Closing, the
execution and delivery of any bills of sale, instruments of conveyance,
assignments or other instruments of transfer of title to any of the Purchased
Assets and the payment of the consideration therefore.  Representations and
warranties respecting tax matters shall survive for a period of 180 days after
the relevant authorities shall no longer be entitled to assess liability for tax
against the Purchaser for any particular fiscal year ended on or prior to the
Closing and all other representations or warranties shall only survive for a
period of one (1) year from the Closing.  If no claim shall have been made with
respect to any incorrectness or breach of any warranty made by a party in this
Agreement prior to the expiry of these survival periods, that party shall have
no further liability with respect to the representation or warranty.
 Notwithstanding the limitations set out in this Section 11.1, any claim that is
based on title to the Purchased Assets, intentional misrepresentation or fraud
may be brought at any time.




11.2

The obligations of the Vendor under Section 9.5 shall be limited to the adjusted
Purchase Price, including any adjustments made pursuant to Section 5.1.  




--------------------------------------------------------------------------------

11.3

Notwithstanding any provision of this Agreement to the contrary, in no event may
a party be entitled to indemnification for any indirect, incidental,
consequential, special or exemplary damages or damages for economic loss or loss
of profit.







12.0

CONDITIONS PRECEDENT




12.1

The obligation of the Purchaser to consummate the transactions herein
contemplated are subject to the fulfillment of each of the following conditions
precedent at the times stipulated:




(a)

that the representations and warranties of the Vendor contained herein are true
and correct on and as at the Closing Date except as may be disclosed in writing
to and approved by the Purchaser;




(b)

that all covenants, agreements, and obligations hereunder on the part of the
Vendor to be performed or complied with at or prior the Closing, including in
particular the Vendor's obligation to deliver the documents and instruments
herein provided for, have been performed and complied with as at the Closing;







(c)

that between the date hereof and the Closing there has not been any substantial
loss, damage, or destruction, whether or not covered by insurance, to any of the
Purchased Assets; and




(d)

that not less than 1500 customers of the Business shall have consented in
writing to the assignment of their customer contracts from the Vendor to the
Purchaser.




The foregoing conditions of this Section 12.1 are for the exclusive benefit of
the Purchaser and may be waived in whole or in part by the Purchaser at any
time.




12.2

The obligation of the Vendor to consummate the transactions herein contemplated
are subject to the fulfillment of each of the following conditions precedent at
the times stipulated:




--------------------------------------------------------------------------------

(a)

that the representations and warranties of the Purchaser contained herein are
true and correct on and as of the Closing Date except as may be in writing
disclosed to and approved by the Vendor; and




(b)

that all covenants, agreements, and obligations hereunder on the part of the
Purchaser to be performed or complied with at or prior to the Closing, including
in particular the Purchaser's obligation to deliver the documents and
instruments herein provided for, have been performed and complied with as at the
Closing.




The foregoing conditions of this Section 12.2 are for the exclusive benefit of
the Vendor and may be waived in whole or in part by the Vendor at any time.







13.0

TRANSACTIONS OF THE VENDOR AT THE CLOSING




13.1

At the Closing the Vendor will execute and deliver or cause to be executed and
delivered all documents and instruments, including conveyances, bills of sale,
assignments, agreements, and certificates as are necessary to effectively vest
good and marketable title to the Purchased Assets in the Purchaser free and
clear of any liens, charges, and encumbrances (except as may be otherwise
specifically provided herein) and in particular including:




(a)

the original copies of the customer consents to the assignment of the Assigned
Contracts;




(b)

updated copy of Schedule 1.1(a) reflecting the final list of Equipment to be
acquired by the Purchaser after having taken into account changes to reflect
consumption of inventory items from March 31, 2003 to the Closing Date;




(c)

a bill of sale for the Equipment; and




(d)

the documents listed in Section 1.1(c).







14.0

TRANSACTIONS OF THE PURCHASER AT THE CLOSING




14.1

At the Closing the Purchaser will deliver or cause to be delivered:







(a)

a bank draft, certified cheque or solicitors' trust account cheque payable to
the Vendor for the Initial Payment as calculated in accordance with in Section
2.2 hereof;




(b)

a certified copy of a resolution of the Directors of the Purchaser duly passed
authorizing the execution and delivery of this Agreement and the completion of
the transactions contemplated hereby;

--------------------------------------------------------------------------------

 




(c)

a certificate of the secretary of the Purchaser dated the Closing, acceptable in
form and content to the solicitors for the Vendor, certifying that the
conditions precedent set out in Section 12.2 have been satisfied;




(d)

a standby letter of credit in the amount of $75,000 in a form satisfactory to
the Vendor in its sole discretion as contemplated in Section 2.4;




(e)

the guarantee contemplated in Section 2.4; and




(f)

all such other documents and instruments as the Vendor or its solicitors may
reasonably require.




15.0

ANNOUNCEMENTS




15.1

Except As required by law or regulatory authority and the letters to customers
of the Business contemplated in Section 9.2, no announcements or disclosures
concerning the transactions contemplated by this Agreement  may be made by
either party or their respective employees, agents or representatives except
with the prior written approval of the Vendor and the Purchaser.  The parties
shall consult with each other regarding any disclosure required by law or any
Governmental Authority.




16.0

TAXES




16.1

The Purchaser will be liable for and shall pay all GST and provincial sales
taxes and all other taxes or other like charges payable upon or in connection
with the sale, assignment or transfer of the Purchased Assets by the Vendors to
the Purchasers (the “Sales Taxes”).







17.0

ASSETS AT RISK




17.1

From the date hereof to the time of Closing, the Purchased Assets will remain at
the risk of the Vendor. If any of the Purchased Assets are lost, damaged, or
destroyed prior to the time of Closing, the Purchaser may in lieu of terminating
this Agreement pursuant to Section 12.1 have the option, exercisable by notice
in writing to the Vendor given within five (5) business days of the Purchaser
receiving notice in writing from the Vendor of the loss, damage or destruction,
to complete the purchase to the extent possible, and at the option of the
Purchaser, either:




(a)

the Purchase Price will be reduced by an amount equal to a reasonable estimate
of the cost of making good such loss, damage, or destruction; or




(b)

the Vendor will assign to the Purchaser all insurance moneys payable in respect
of such loss, damage, or destruction.




--------------------------------------------------------------------------------


18.0

AGENTS




18.1

The Vendor warrants to the Purchaser that the Vendor in connection with the
purchase and sale herein contemplated has engaged no agent or other
intermediary.







19.0

TIME OF THE ESSENCE




19.1

Time is of the essence.







20.0

FURTHER ASSURANCES




20.1

The parties will execute and deliver all such further documents and instruments
and do all such further acts and things as may be required to carry out the full
intent and meaning of this Agreement and to effect the transactions contemplated
hereby.







21.0

ASSIGNMENT




21.1

This Agreement may not be assigned by either party without the prior written
consent of the other party.







22.0

SUCCESSORS AND ASSIGNS




22.1

This Agreement will enure to the benefit of and be binding upon the parties and
their respective administrators, successors and permitted assigns.







23.0

COUNTERPARTS AND FACSIMILIE




23.1

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original and all of which will together constitute one and the
same instrument.  Execution of this Agreement may be by facsimile signature,
which, for all purposes, shall be deemed to be an original signature.







24.0

NOTICES




24.1

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be given by prepaid first-class mail, by facsimile
or by hand-delivery as hereinafter provided.  Any such notice or other
communication, if mailed by prepaid first-class mail at any time other than
during a general discontinuance of postal service due to strike, lockout or
otherwise, shall be deemed to have been received on the fourth business day
after the post-marked date thereof, or if sent by facsimile, shall be deemed to
have been received on the business day following the sending, or if delivered by
hand shall be deemed to have been received at the time it is delivered to the
applicable address noted below either to the individual designated below or to
an individual at such address having apparent authority to accept deliveries on
behalf of the addressee.  Notice of change of address shall also be governed by
this Section 24.1.  In the event of a general discontinuance of postal service
due to strike, lock-out or otherwise, notices or other communications shall be
delivered by hand or sent by facsimile and shall be deemed to have been received
in accordance with this Section 24.1. Notices and other communications shall be
addressed as follows:




--------------------------------------------------------------------------------

(a)

if to the Vendor:




Stephen Lewis, Vice President, Corporate Development and Strategy

TELUS Communications Inc.

21 - 3777 Kingsway

Burnaby, British Columbia

V5H 3Z7

Fax Number: 604 438 4570




With a copy to:




Vice President, TELUS Legal Services

12 – 3777 Kingsway

Burnaby, British Columbia

V5H 3Z7

Fax Number: 604 439-1261







(b)

if to the Purchaser:




Stephen Pineau

CEO

Viscount Communication and Control Systems Inc.

4585 Tillicum Street

Burnaby, British Columbia

V5J 3J9




Fax Number: (604) 327-3859




--------------------------------------------------------------------------------

With a copy to:




Edward L. Mayerhofer

Morton & Co.

1200 – 750 West Pender Street

Vancouver, British Columbia

V6C 2T8




Fax Number: (604) 681-9652







or to such other address as any party may specify by notice.




25.0

TENDER




25.1

Tender may be made upon the Vendor or Purchaser or upon the solicitors for the
Vendor or Purchaser and money may be tendered by negotiable cheque certified by
a chartered bank or trust company. If the Vendor or the Purchaser is comprised
of more than one person, then tender on any one person will be sufficient.




26.0

ENTIRE AGREEMENT




26.1

This Agreement embodies the entire agreement and understanding between the
parties and supersedes all prior agreements, representations, warranties, and
understandings, whether oral or written, relative to the subject matter hereof.




27.0

SCHEDULES




27.1

The schedules attached hereto are hereby incorporated into this Agreement and
form a part hereof.  All terms defined in the body of this Agreement will have
the same meaning in the Schedules attached hereto.




28.0

REFERENCES TO AGREEMENT




28.1

The terms "this Agreement", "hereof", "herein", "hereby", "hereto", and similar
terms refer to this Agreement and not to any particular section, paragraph or
other part of this Agreement. References to particular sections are to sections
of this Agreement unless another document is specified.




29.0

HEADINGS




29.1

The headings appearing in this Agreement are for convenience of reference only
and in no way define, limit, or enlarge the scope or meaning of the provisions
of this Agreement.




30.0

GENDER AND NUMBER




30.1

Words importing the singular include the plural and vice versa; words importing
gender include all genders.




31.0

EXPENSES




31.1

Each of the Vendor and Purchaser shall be responsible for the expenses
(including fees and expenses of legal advisers, accountants and other
professional advisers) incurred by them, respectively, in connection with the
negotiation and settlement of this Agreement and the completion of the
transactions contemplated hereby.

--------------------------------------------------------------------------------




32.0

PROPER LAW




32.1

This Agreement shall be governed by and construed in accordance with the laws of
the Province of British Columbia, and the laws of Canada applicable therein and
shall be treated, in all respects as a British Columbia contract.







IN WITNESS WHEREOF the parties have executed and delivered this Agreement, under
seal, on the 15th day of April, 2003.










TELUS Corporation







Per:  /s/ Chris Carter  




Name: _Chris Carter




Title: _BVP – Strategy - CMO_____







Viscount Communication and Control Systems Inc.




Per: _/s/__Stephen Pineau_____




Name: __Stephen Pineau____




Title: CEO_____  







--------------------------------------------------------------------------------



LIST OF SCHEDULES







Schedule

Description









1.1(a)

Equipment




a.1

Form of Customer Letter




a.2

Transitional Services










--------------------------------------------------------------------------------



SCHEDULE 1.1(a)




Equipment




 

Enterphone parts at 7000 Lougheed, Burnaby

      

Status

Part_no

Description

Qty

Re-built

022-0631-01          

CIRCUIT CARD SLIMLINE SPEAKER/MIC PANEL                  

4

Un-repaired

022-0631-02          

SLIMLINE H/U PANEL CARD                                  

1

Re-built

022-0631-02          

SLIMLINE H/U PANEL CARD                                  

7

Un-repaired

022-0632-01          

CIRCUIT CARD SPK/MIC ENT PANEL CLASSIC                   

2

Re-built

022-0632-01-A1       

SLIMLINE SPK/MIC PANEL CARD ENT2000                      

3

Un-repaired

022-0632-01-A2       

CIRCUIT CARD SPK/MIC ENT PANEL CLASSIC                   

5

Re-built

022-0632-01-A2       

CIRCUIT CARD SPK/MIC ENT PANEL CLASSIC                   

8

Un-repaired

022-0632-02-A1       

SLIMLINE H/U E/P CARD ENT IIIS/2000                      

3

Re-built

022-0632-02-A1       

SLIMLINE H/U E/P CARD ENT IIIS/2000                      

3

Un-repaired

022-0632-02-A2       

CLASSIC H/U PANEL CARD                                   

1

Re-built

022-0632-02-A2       

CLASSIC H/U PANEL CARD                                   

8

New

130-PWR-6-PLUS       

SEE ITEM ID #3405021 FROM SUPPLY                         

2

New

14-0632-03           

SPK MOUNTAIN PLATE SLIMLINE                              

1

New

14-0633-02           

SPEAKER MOUNTING PLATE CLASSIC                           

2

Re-built

14-0661-26           

EDU SPK/MIC E/P DOOR ONLY CENTURION ENT 2000             

1

New

18-0631-01           

MICROPHONE LENS ASSY SLIMLINE ENT III                    

5

New

18-0632-04           

MICROPHONE LENS ASSY SLIMLINE PANEL IIIS/2000            

1

Re-built

18-0632-05           

PLATE MOUNTING SLIMLINE IIIS/2000                        

8

New

18-0633-01-1         

DOOR ASSY ENTRANCE PANEL SPK/MIC                         

1

Re-built

18-0633-02           

DOOR ASSY DIRECTORY PANEL                                

2

New

182-1009             

OPTO-EL BACKLIGHT WHITE,CENTURION EDU ENT 2000           

1

New

21-058-0             

CONNECTOR F HEX CRIMP FOR RG59                           

3

New

21-136-0             

ADAPTER BCN JACK TO F PLUG                               

20

New

210-4502             

SWITCH MICRO POSTAL LOCK CLASSICIII/IIIS/2000            

13

Re-built

22-0634-02-3         

COMMON CONTROL CARD EP 2000M                             

1

Re-built

22-0661-01           

EOU SPK/MIC E/P CARD CENTURION ENT 2000                  

1

Un-repaired

22-1501-01           

AUTO-DIALER TYPE ENTERPHONE 1500                         

5

Re-built

22-1501-01           

AUTO-DIALER TYPE ENTERPHONE 1500                         

3

Re-built

27-0631-01-1         

KEYPAD SLIMLINE ENTRANCE PANEL ENT III                   

2

New

27-0632-01           

MICROPHONE ASSY C/W WIRES CLASSIC ENT IIIS/2000          

10

New

27E121

SOCKET 27E121 SCR TERM FOR KUL11D15D                     

17

New

35801-JX             

LOCK C/W KEYS TO MASTER 5/8 CAMKD.1-1/4 CAM 1/4 OF

20

New

368-2306             

KEY MASTER #541 ENTERPHONE III &2000                     

9

Re-built

400-1012             

CAMERA 420TV REPLACEMENT FOR ENTERPHONE                  

1

New

44-S                 

SWITCH ENTERPHONE DOOR RELEASE                           

93

Re-built

45-1307-02           

INFRARED RECEIVER KIT (IR-V)                             

2

New

46-0661-01           

KIT FLUSH MOUNT CENTURION 2000C                          

4

Re-built

46-0661-01           

KIT FLUSH MOUNT CENTURION 2000C                          

4

New

46-0661-02           

CENTURION DIRECTORY MAGNET STRIP & LETTERS KIT 26        

1

Re-built

50-0631-01-X         

SLIMLINE SPK/MIC E/P NATURAL ENT III                     

2

Un-repaired

50-0631-02-1         

PANEL ENTR HNDST SLIMLINE III SILVER                     

2

New

50-0631-02-1         

PANEL ENTR HNDST SLIMLINE III SILVER                     

1

Re-built

50-0631-02-X         

PANEL ENTRANCE EPH III SLIMLINEHANDSET                   

2

Re-built

50-0631-03-X         

SLIMLINE DIRECTORY NATURAL ENT III                       

1

Un-repaired

50-0632-01-1         

PANEL ENTRANCE SILVER S/M 2000 SLIMLINE                  

1

Re-built

50-0632-01-1         

PANEL ENTRANCE SILVER S/M 2000 SLIMLINE                  

3

New

50-0632-02-1         

PANEL ENTRANCE SILVER H/S 2000 SLIMLINE                  

2

Re-built

50-0632-02-1         

PANEL ENTRANCE SILVER H/S 2000 SLIMLINE                  

2

Re-built

50-0632-02-X         

SLIMLINE H/U E/P NATURAL                                 

1

New

50-0632-03-01        

PANEL DIRECTORY SILVER 2000 SLIMLINE                     

3

Re-built

50-0632-03-01        

PANEL DIRECTORY SILVER 2000 SLIMLINE                     

8

Re-built

50-0632-03-X         

SLIMLINE DIRECTORY E/P NATURAL ENT IIIS/2000             

3

Un-repaired

50-0633-01-1         

DOOR PANEL ENT 2000                                      

7

New

50-0633-01-1         

DOOR PANEL ENT 2000                                      

1

Re-built

50-0633-01-1         

DOOR PANEL ENT 2000                                      

2

New

50-0633-02-1         

PANEL ENTRANCE SLVR HNDSET 2000CLASSIC/IIIS              

2

Re-built

50-0633-02-1         

PANEL ENTRANCE SLVR HNDSET 2000CLASSIC/IIIS              

3

Re-built

50-0633-02-2         

CLASSIC E/P H/U BRONZE                                   

1

Re-built

50-0633-11-2         

CLASSIC SPK/MIC E/P C/W IR-V                             

3

Un-repaired

50-0634-01-1         

COMMON CONTROL 24L ENT 2000S                             

4

Re-built

50-0634-01-1         

COMMON CONTROL 24L ENT 2000S                             

4

Un-repaired

50-0634-02-1         

COMMON CONTROL 48LINE ENTERPHONE 2000S                   

16

Re-built

50-0634-02-1         

COMMON CONTROL 48LINE ENTERPHONE 2000S                   

4

New

50-0648-01           

GATE CONTROL EXPANDED ENTERPHONEIII                      

6

Un-repaired

50-0649-01           

GATE CONTROL EXPANDED ENT 2000                           

10

New

50-0649-01           

GATE CONTROL EXPANDED ENT 2000                           

7

Re-built

50-0649-01           

GATE CONTROL EXPANDED ENT 2000                           

9

Re-built

50-0654-01           

EXPANSION UNIT 48LINE ENTERPHONE 2000M                   

5

Re-built

50-0656-01           

CONTROL COMMON 24/480LINE ENT 2000M                      

4

Re-built

50-0656-03           

CONTROL COMMON 48/480LINE ENT 2000M                      

4

Re-built

50-0656-05           

COMMON CONTROL 12/480L ENT2000                           

6

New

50-0661-01           

SPK/MIC E/P CENTURION 150 LINE PAPER DIRECTORY ENT

1

Re-built

50-0661-01           

SPK/MIC E/P CENTURION 150 LINE PAPER DIRECTORY ENT

2

Re-built

50-0661-04           

PANEL ENTR CENTURION 2000C ELTN DIRY                     

1

New

50-0661-14           

CENTURION E/P AND DIRECTORY C/WCAMERA ENT 2000           

1

New

50-0661-34           

EDU E/P CENTURION C/W CAMERA ENT IIIS/2000               

1

Re-built

50-1310-01           

CONTROLLER ENTERPHONE 1000 4PORT UNIT                    

2

Re-built

50-1312-01           

RECEIVER FOR CONTROLLER ENT 1000                         

1

Re-built

50-1314-01           

RECEIVER INFRARED 26 BIT WEIGAND ENT 1000                

1

New

50-1315-1            

TRASMITTIN INFRARED ENT1000                              

2

Re-built

50-1501-01           

DIALER AND ENTRY PANEL ASSEMBLY                          

1

Re-built

5962-10              

BNC CONNECTOR COAXIAL MALE                               

12

Re-built

635-VIS              

INSTALLATION TEST UNIT                                   

1

New

6361021

TEST UNIT BIX PAK                                        

30

New

7100-410-628         

ELECTRIC STRIKE, DOOR,16V DC                             

4

New

7100-510-628         

ELECTRIC STRIKE DOOR 24V DC                              

5

New

7100-510-628-00      

ELECTRIC STRIKE DOOR, ENT                                

4

Re-built

950399-1             

ACCESS-VIDEO CAMERA 1/2" B&W 420HR 12VDC                 

2

New

B-1943-B             

WINDOW ENTRANCE PANEL                                    

7

Un-repaired

BB-1906-1            

POWER SUPPLY UNREGULATED ENTERPHONE 2                    

12

Re-built

BB-1906-1            

POWER SUPPLY UNREGULATED ENTERPHONE 2                    

2

Re-built

BB-1910-1            

TEST PANEL CARD ENT II                                   

5

Re-built

BB-1922-1            

PANEL HANDSET FOR ENTERPHONE II                          

3

Un-repaired

BB-1923-1            

PANEL SPEAKER MIC FOR ENTERPHONE 2                       

4

Re-built

BB-1923-1            

PANEL SPEAKER MIC FOR ENTERPHONE 2                       

1

New

BB-1927-1            

KIT POSTAL LOCK ENTR PANEL ENTERPHONE II                 

10

Un-repaired

BB-1966-1            

CLASSIC SPK/MIC E/P SILVER ENT III                       

4

Re-built

BB-1966-1            

CLASSIC SPK/MIC E/P SILVER ENT III                       

4

Re-built

BB-1966-2            

CLASS C.P. SPR/MIC (BRONZE)                              

1

Re-built

BB-1967-1            

CLASSIC E.P. HANDSET (SILVER)                            

3

Un-repaired

BB-1968-1            

CLASSIC DIRECTORY E/P SILVER III/IIIS/2000               

6

New

BB-1968-1            

CLASSIC DIRECTORY E/P SILVER III/IIIS/2000               

14

Re-built

BB-1968-1            

CLASSIC DIRECTORY E/P SILVER III/IIIS/2000               

27

New

BB-1968-2            

CLASSIC DIRECTORY E/P (BRONZE)                           

1

Re-built

BB-1968-2            

CLASSIC DIRECTORY E/P (BRONZE)                           

2

Un-repaired

BB-1970-1            

CIRCUIT CARD CONTROL/INTERFACE/POWER                     

27

Re-built

BB-1970-1            

CIRCUIT CARD CONTROL/INTERFACE/POWER                     

7

Un-repaired

BB-1974-1            

POWER SUPPLY ENT MKIII                                   

10

Re-built

BB-1974-1            

POWER SUPPLY ENT MKIII                                   

4

Un-repaired

BB-1979-1            

CLASSIC DOOR DIRECTORY PANEL ENTIII/IIIS/2000            

14

New

BB-1979-1            

CLASSIC DOOR DIRECTORY PANEL ENTIII/IIIS/2000            

2

New

BB-1982-2            

KEY PAD ASSY METAL CLASSIC ENT 2000 BTNS                 

1

Un-repaired

BB-1988-1            

IOM TEST SET ENT III                                     

1

Re-built

BB-1988-1            

IOM TEST SET ENT III                                     

5

New

BB-2015-2            

EXPANSION HOUSING                                        

5

New

BB-2024-1            

MICROPHONE ENT II                                        

6

New

BB-2024-2            

MICROPHONE MARK III CLASSIC                              

50

Re-built

BB-2026-1            

PLATE MOUNTING ENTRANCE PANEL ENT IIIS/2000 PART         

10

Un-repaired

BB-4097-1            

LINE CARD LNC-A FOR ENTERPHONE 2                         

29

Re-built

BB-4097-1            

LINE CARD LNC-A FOR ENTERPHONE 2                         

2

Un-repaired

BB-4097-2            

CARD ENT III 12 SUITE LINE LNC-B                         

19

Re-built

BB-4097-2            

CARD ENT III 12 SUITE LINE LNC-B                         

1

Un-repaired

BB-4099-1            

CARD DECODER LINE MODULE ENTERPHONE 2                    

11

Re-built

BB-4099-1            

CARD DECODER LINE MODULE ENTERPHONE 2                    

6

Un-repaired

BB-4105-1            

CARD CONTROL ENTRANCE PANEL ENTERPHONE II                

7

Re-built

BB-4105-1            

CARD CONTROL ENTRANCE PANEL ENTERPHONE II                

11

Un-repaired

BB-4105-2            

CARD ENT II EPC SPK/MIC                                  

15

Re-built

BB-4105-2            

CARD ENT II EPC SPK/MIC                                  

23

Un-repaired

BB-4106-1            

CARD POWER RINGING & TONE ENTERPHONE 2                   

1

Re-built

BB-4106-1            

CARD POWER RINGING & TONE ENTERPHONE 2                   

1

Un-repaired

BB-4108-1            

CARD DECODER LINE MODULE ENTERPHONE 2                    

22

Re-built

BB-4108-1            

CARD DECODER LINE MODULE ENTERPHONE 2                    

8

Un-repaired

BB-4121-1            

CARD POWER RINGING & TONE ENTERPHONE 2                   

30

New

BB-4121-1            

CARD POWER RINGING & TONE ENTERPHONE 2                   

2

Re-built

BB-4121-1            

CARD POWER RINGING & TONE ENTERPHONE 2                   

3

Un-repaired

BB-4483-1            

CARD CONTROL COMMON EQPT ENTERPHONE II                   

24

Re-built

BB-4483-1            

CARD CONTROL COMMON EQPT ENTERPHONE II                   

5

Un-repaired

BB-4484-1            

CONTROL INTERFACE CARD ENT II                            

14

Re-built

BB-4484-1            

CONTROL INTERFACE CARD ENT II                            

5

Un-repaired

BB-4484-2            

CARD INTERFACE CEI-A FOR ENTERPHONE II                   

5

Re-built

BB-4484-2            

CARD INTERFACE CEI-A FOR ENTERPHONE II                   

1

New

BC-1033-BS           

KEYPAD MEMBRANE FOR ENT.111/111S2000                     

28

Re-built

BK-84027-A           

PAD TOUCH TONE 4X3 FOR ENTERPHONE II                     

2

New

BK-93000-A           

MICROPHONE ENTERPHONE ENT I                              

26

Re-built

BP38ABS              

HANDSET C/W ARMOURED CORD (REFURB ONLY AT THIS TIM

5

Un-repaired

FB-81004-E           

CIRCUIT CARD ENTRANCE PANEL-HANDSET                      

12

Re-built

FB-81004-E           

CIRCUIT CARD ENTRANCE PANEL-HANDSET                      

5

Un-repaired

FB-81004-F           

CLASSIC SPK/MIC PANEL CARD                               

13

Re-built

FB-81004-F           

CLASSIC SPK/MIC PANEL CARD                               

18

Un-repaired

FB-81005-A           

LINE BUS AMP ENT III                                     

19

Re-built

FB-81005-A           

LINE BUS AMP ENT III                                     

6

Un-repaired

FB-81006-A           

CARD ENT MKIII LINE                                      

20

Re-built

FB-81006-A           

CARD ENT MKIII LINE                                      

9

Un-repaired

FB-81008-A           

CIRCUIT CARD POWER/INTERFACE/PANEL                       

9

Re-built

FB-81008-A           

CIRCUIT CARD POWER/INTERFACE/PANEL                       

5

Un-repaired

FB-81009-A           

CIRCUIT CARD CONTROL LINE INTERFACE                      

27

Re-built

FB-81009-A           

CIRCUIT CARD CONTROL LINE INTERFACE                      

5

Un-repaired

FB-81014-A           

CIRCUIT CARD MULTIPLE ENTRANCE PANEL                     

10

Re-built

FB-81014-A           

CIRCUIT CARD MULTIPLE ENTRANCE PANEL                     

5

New

FEB-301-M            

SPEAKER, 15W 8 OHMS, CLASSIC/SL                          

8

New

FPS-2012             

TRANSFORMER POWER FOR ENTERPHONE1000                     

50

New

FPS-2016             

TRANSFORMER, PLUG-IN, 16V, 20VA                          

2

New

FPS-2024             

TRANSFORMER PLUG-IN 24V 20VA C/W COVER                   

9

New

FPS-4024             

TRANSFORMER 24V 40VA PLUG IN                             

1

New

GBA-5                

FUSE 5 AMP 125V                                          

31

New

GBPC2502             

RECTIFIER 14VAC/IN 10A MAX OUTPUT                        

240

New

KUP-11A15-24         

RELAY 24V 850 OHM RATED 10A                              

36

Re-built

M300                 

ACCESS-VIDEO MINI-MONITOR 3.5" B&W 9VDC                  

1

New

MIL72AQWUZH-24       

TIMER, 24HR, 7DAY, C/W BATTERYMFG:  GRASSLIN (EX:        

1

New

MIL72ASWUZH-24       

TIMER 24HR 24V FOR POSTAL LOCK CCT 7 DAY                 

5

New

MV5753-ENT           

LED C/W LEADS CLASSIC EP                                 

15

New

SLM6A14V3M9          

LAMP & RESET BUTTON ENT II/III                           

102

New

SLM6A28V3M9          

LAMP & RESET BUTTON ENTI/II                              

22

New

VC2-1-25             

CAPSULE, VAPO, ZERUST                                    

50

Re-built

VS5104               

ACCESS-VIDEO SWITCHER 4POS SGLEOUTPUT                    

2







--------------------------------------------------------------------------------



SCHEDULE 9.2




Form of Customer Letter




DRAFT










Customer name

Address







Dear [Customer’s Name Here],




Subject: Consent to Assignment of Maintenance Contract







Over the last several months, TELUS has reviewed its repair and maintenance
activities with a focus on rationalizing current product and service lines, and
their relation to corporate business objectives.




As a result this review, TELUS has determined that it will withdraw from
offering repair and maintenance services on the Enter Phone product line.




In an effort to maintain service continuity for its valued customers, TELUS has
reached a successor agreement with Viscount Communication and Control Systems
Inc. (“Viscount”), who, subject to the satisfaction of certain conditions
precedent, stands willing to provide repair and maintenance services to TELUS’
current Enter Phone clients on a go-forward basis by taking assignment of
customer contracts.  As the manufacturer of Enter Phone Equipment, Viscount is
well positioned to provide ongoing maintenance services.  Viscount has agreed to
honor the terms and conditions of those maintenance contracts assigned to
Viscount.




Should you consent, the assignment of your maintenance contract will be
conditional upon the closing of the transaction contemplated in the successor
agreement between TELUS and Viscount.




Please sign the consent to assignment form below and fax it to TELUS at (xxx)
xxx-xxxx.  Subject to the closing of the transaction contemplated in the
successor agreement, TELUS will then provide Viscount with the appropriate
records necessary to continue to provide you with Enter Phone services going
forward and to service your company’s repair and maintenance needs.




We thank you for your assistance and co-operation in dealing with this matter.  




If you have any questions or concerns, please do not hesitate to contact me.







Yours truly,







Laurie Shaw

TELUS Voice Maintenance Product Mgr. – Calgary, AB




--------------------------------------------------------------------------------







Facsimile




To:  TELUS Enter Phone

From:_____________________

To Fax:   (xxx) xxx-xxxx

From Phone:_______________







Consent to Transfer Enter Phone Repair and

Maintenance Agreement







                            (the “Customer”) hereby consents to the assignment
by TELUS Communications Inc. (the “Assignor”) to Viscount Communication and
Control Systems Inc. (the “Assignee”) of all of its right, title and interest in
and to the Repair and Maintenance Agreement between the Assignor and the Company
dated ________________ (the “Maintenance Agreement”).  




The Customer hereby consents to the Assignor providing to the Assignee an
original copy of the Maintenance Agreement and copies of the Customer’s service
records and related documentation so as to allow the Assignee to continue to
provide maintenance service.




The Customer acknowledges that assignment of the Maintenance Agreement from the
Assignor to the Assignee shall be conditional upon the fulfillment of certain
conditions precedent set out in an Asset Purchase Agreement between the Assignor
and Assignee dated April 15, 2003.




Date:














               



(Name of Company)







Title:  






(Please print)







Representative’s Name:  






(Please print)







Representative’s Signature:  









--------------------------------------------------------------------------------



SCHEDULE 9.4

Transitional Services







a. Accounting




TELUS will arrange meetings with representatives of the Purchaser and TELUS
Contract Administration staff to discuss appropriate transition activities that
will ensure that all accounts receivables, pre-paids and accounts payable are
identified and properly accrued, with TELUS Communications Inc. receiving the
benefits of these items prior to Closing and the purchaser receiving these
benefits post-Closing.  In addition, TELUS Communications Inc. Contract
Administration Staff will assist the Purchaser in identifying existing billing
dates and renewal dates.




b. Training




TELUS will arrange for a TELUS Field Repair Technician to provide two (2) days
of instruction on the existing Enterphone equipment currently being serviced by
TELUS.




c. Relocation of hardware assets from TELUS premises.




It will be the responsibility of the Purchaser to arrange for the collection and
shipment Equipment from the TELUS facility located at 7000 Lougheed Hwy
Burnaby, BC  V5A 1W2.


